UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8−K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported) December 17, 2007 SOUTHERN UNION COMPANY (Exact name of registrant as specified in its charter) Delaware 1-6407 75-0571592 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5444 Westheimer Road Houston, Texas (Address of principal executive offices) 77056-5306 (Zip Code) Registrant's telephone number, including area code: (713) 989-2000 Check the appropriate box below if the Form 8−K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): ࿠Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ࿠Soliciting material pursuant to Rule 14a−12 under the Exchange Act (17 CFR 240.14a−12) ࿠Pre−commencement communications pursuant to Rule 14d−2(b) under the Exchange Act (17 CFR 240.14d−2(b)) ࿠Pre−commencement communications pursuant to Rule 13e−4(c) under the Exchange Act (17 CFR 240.13e−4(c)) ITEM 5.02. Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers; Compensatory Arrangements of Certain Officers. On December 17, 2007, the Compensation Committee of the Board of Directors of Southern Union Company (the “Company”) approved equity awards to certain officers and non-officers of the Company pursuant to the Company’s Second Amended and Restated 2003 Stock and Incentive Plan (the “Plan”), including the following equity awards issued to Named Executive Officers (based on the Company’s 2007 proxy statement) and the Company’s chief executive officer and principal financial officer: Name Stock Options (# of Shares) Restricted Shares (# of Shares) George L. Lindemann 441,469 58,022 Eric D. Herschmann 275,629 58,022 Name Stock Appreciation Rights (# of Shares) Cash Restricted Units (# of Shares) Robert O. Bond 60,445 12,724 Monica M. Gaudiosi 38,685 8,144 Richard N. Marshall 38,685 8,144 Each stock option was awarded at an exercise price of $28.48 per share, which was equal to the closing price of the Company’s common stock on December 17, 2007 (the “Grant Date”). The options awarded to Mr. Lindemann will vest in full on the fifth anniversary of the Grant Date.The options awarded to Mr. Herschmann will vest in equal annual installments on the first, second and third anniversaries of the Grant Date.The awards of both Messrs. Lindemann and Herschmann will terminate on the tenth anniversary of the Grant Date, unless earlier terminated in accordance with the Plan. The restricted shares awarded to Messrs. Lindemann and Herschmann permit each of them to receive, on predetermined dates upon expiration of applicable restrictions, shares in an amount equal to a specified number of shares of the Company’s common stock valued at the closing price of the Company’s common stock on such dates. Restrictions on the award to Mr. Lindemann will expire on the fifth anniversary of the Grant Date, unless earlier terminated in accordance with the Plan.The restrictions on the award to Mr. Herschmann will expire in equal annual installments on the first, second and third anniversaries of the Grant Date, unless earlier terminated in accordance with the Plan. Each stock appreciation right (“SAR”) awarded will be settled only in shares of the Company’s common stock at an exercise price of $28.48 per share, which was equal to the closing price of the Company’s common stock on December 17, 2007 (the “Grant Date”). The SARs awards vest in equal annual installments on the first, second and third anniversaries of the Grant Date, and terminate on the tenth anniversary of the Grant Date, unless earlier terminated in accordance with the Plan. Until Company common stock is issued in settlement of the SARs, the grantee will not be deemed for any purpose to be, or have rights as, a Company shareholder including receipt of dividend equivalents with respect to the SARs. The cash restricted units awarded permit the holder to receive, on predetermined dates upon expiration of applicable restrictions, cash in an amount equal to a specified number of shares of the Company’s common stock valued at the closing price of the Company’s common stock on such dates. Restrictions on each award will expire in equal annual installments on the first, second and third anniversaries of the Grant Date, unless earlier terminated in accordance with the Plan. Grants of stock options, restricted shares, SARs and cash restricted units were made pursuant to the Form of Long Term Incentive Award Agreement, which was filed as Exhibit 99.1 to Southern Union’s Current Report on Form 8-K filed on January 3, 2007 and incorporated herein by reference. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SOUTHERN UNION COMPANY (Registrant) Date: December 19, 2007 By: /s/ Robert M. Kerrigan, III Robert M. Kerrigan, III Vice President - Assistant General Counsel and Secretary
